


110 HR 7033 IH: Fairness and Accuracy in Employment

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7033
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Scott of Virginia
			 (for himself, Mr. LoBiondo, and
			 Mr. LaTourette) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide safeguards with respect to the Federal Bureau
		  of Investigation criminal background checks prepared for employment purposes,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness and Accuracy in Employment
			 Background Checks Act of 2008.
		2.Safeguards for
			 background checks
			(a)In
			 generalIn any exchange of records and information for employment
			 purposes through the records system created under section 534 of title 28,
			 United States Code, the Attorney General shall—
				(1)before making the
			 exchange, use reasonable procedures to ensure maximum possible accuracy and
			 completeness of the records and information;
				(2)at time of getting the consent of the
			 individual inquired about for the inquiry, accord that individual an
			 opportunity to receive a copy of the records and information provided to the
			 inquirer prior to release to the inquirer;
				(3)provide an opportunity to the individual
			 inquired about to challenge the accuracy and completeness of the records and
			 information provided;
				(4)investigate each
			 such challenge by contacting the relevant Federal, State, and local law
			 enforcement officials and provide the specific findings and results of that
			 investigation to the individual not later than 30 days after the challenge is
			 made;
				(5)notify the inquirer of any challenge by the
			 individual to the accuracy or completeness of a record or information and
			 provide to the inquirer a copy of any corrected records or information
			 resulting from the investigation;
				(6)upon finding that a record or information
			 is inaccurate, incomplete, or cannot be verified, promptly delete that record
			 or information, or correct that record or information, as appropriate and
			 notify each appropriate Federal, State, or local criminal history record
			 repository of that finding;
				(7)if the disposition of an arrest is not
			 included in the record or information relating to that arrest, obtain that
			 disposition or verify that the arrest has not occurred not later than 5 days
			 after the request for the exchange was made, before reporting that record or
			 information to the requesting entity; and
				(8)not include any
			 record or information—
					(A)about an arrest
			 more than one year old that does not also include a disposition of that arrest
			 if there has been such a disposition; or
					(B)relating to an adult or juvenile nonserious
			 offense of the sort described in 28 CFR Section 2032(b).
					(b)FeesThe Director of the Federal Bureau of
			 Investigation may collect reasonable fees, other from the individual inquired
			 about, to defray the expenses associated with the investigation of missing,
			 inaccurate, or incomplete information.
			(c)ReportThe Attorney General shall include in an
			 annual report to Congress—
				(1)the number of exchanges of records and
			 information for employment purposes made with entities in each State through
			 the records system created under section 534 of title 28, United States
			 Code;
				(2)the number of such
			 exchanges that included records and information about arrests that did not
			 result in convictions;
				(3)any failure of a
			 State to comply with the requirement that dispositions of arrests be reported
			 to the Federal Bureau of Investigation not later than 120 days after the
			 failure occurs;
				(4)the percent of missing arrest dispositions
			 located within the time limit provided in subsection (a)(7); and
				(5)the results of any challenges to the
			 accuracy and completeness of records and information, including the State where
			 the records and information originated.
				(d)Regulations on
			 reasonable proceduresNot
			 later than 120 days after the date of the enactment of this Act, the Attorney
			 General shall issue regulations to carry out this Act.
			(e)DefinitionAs
			 used in this section, the term for employment purposes means for
			 the purpose of screening an individual for employment or occupational licensing
			 , or for any other purpose relating to employment.
			3.Report on all the
			 employment restrictions and disqualifications based on criminal records
			 required by Federal law and policy
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act and annually thereafter, the Attorney General shall report to
			 Congress on all the employment restrictions and disqualifications based on
			 criminal records required by Federal law and policy.
			(b)Identification
			 of informationIn the report, the Attorney General shall
			 identify—
				(1)the job title, occupation, or positions
			 subject to criminal background checks authorized by Federal law;
				(2)the cause of the
			 disqualification based on a criminal record (statutory, regulatory, policy, or
			 practice) and the substance and terms of the disqualification, including a
			 listing of the disqualifying offenses, the recency of the disqualifying
			 offenses, and the duration of the disqualification;
				(3)the year the
			 disqualification was adopted and its rationale;
				(4)the procedures, if
			 any, to appeal, waive or exempt the disqualification based on a showing of
			 rehabilitation or other relevant evidence;
				(5)the numbers of
			 individuals disqualified pursuant to the applicable law or policy as a result
			 of a criminal record; and
				(6)the Federal agency
			 with jurisdiction to implement and enforce the applicable employment
			 restrictions or disqualifications.
				
